Citation Nr: 0843047	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-39 020	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for facial palsy.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to 
August 1984, and from February 2003 to October 2004, 
including a year in Southwest Asia.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that, in part, granted service 
connection and assigned a 50 percent evaluation for the 
appellant's post-traumatic stress disorder (PTSD).  Also in 
that rating decision, the RO granted service connection for 
facial palsy and assigned a 10 percent evaluation.  

The appellant has also appealed a September 2005 rating 
decision that denied his claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  The RO subsequently granted TDIU (effective October 
31, 2004) in a rating decision issued in December 2006.

The appellant has appealed the initial ratings that were 
assigned for his PTSD and facial palsy disabilities when 
service connection was granted.  The appellant is, in effect, 
asking for higher ratings effective from the date service 
connection was granted.  Consequently, the Board will 
consider the entire time period in question, from the 
original grants of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  While the case 
was in appellate status, the RO increased the appellant's 
PTSD disability evaluation from 50 to 70 percent, effective 
from October 31, 2004; however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the increased 
rating issues are as set out on the title page.

The appellant also disagreed with the 10 percent initial 
hypertension evaluation that was assigned when service 
connection was granted as part of the February 2005 rating 
decision.  After a Statement of the Case (SOC) was issued in 
November 2005, the appellant did not submit a substantive 
appeal; in the VA Form 9 he submitted in November 2005, the 
appellant excluded this issue from his substantive appeal.  
Thus, this issue is not before the Board.

In the VA Form 9 submitted by the appellant in February 2006, 
he requested a Travel Board hearing.  The appellant also 
requested a personal hearing at the RO; this hearing was held 
in June 2006.  To ascertain whether the appellant also wanted 
a Board hearing, the Board sent him a hearing clarification 
letter in April 2008.  The appellant responded that same 
month and stated that he did not want to appear at any 
hearing.  His request for a Board hearing is therefore 
considered withdrawn.  As there is no outstanding hearing 
request, the Board will proceed with consideration of the 
issues on appeal.


FINDINGS OF FACT

1.  The appellant's PTSD has been manifested by such symptoms 
as social isolation, some suicidal ideation, intrusive 
thoughts, irritability, some panic attacks, depression, 
hypervigilance, nightmares, insomnia, anxiety, restlessness, 
memory problems, an inability to concentrate, loss of energy 
and visual and auditory hallucinations.

2.  A longitudinal review of the appellant's medical records 
indicates continuity of the extent and severity of his PTSD 
signs and symptoms.

3.  The appellant's right-sided facial palsy is commensurate 
with moderate incomplete paralysis of the seventh cranial 
nerve; complete paralysis and severe incomplete paralysis of 
the appellant's seventh cranial nerve have not been 
demonstrated in the medical evidence of record.

4.  A claim for TDIU may not be considered when a 100 percent 
rating is in effect.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial 100 percent rating for the 
PTSD disability have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2008); Fenderson v. West, 12 Vet. 
App. 119 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for the appellant's right-sided facial palsy 
disability of the seventh cranial nerve have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.124a, (Diagnostic Code 8207) (2008); Fenderson v. 
West, 12 Vet. App. 119 (1999).

3.  The claim of entitlement to a TDIU rating is dismissed as 
moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) 
(2008); VAOPGCPREC 6-99; and Herlehy v. Principi, 15 Vet. 
App. 33 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the 
PTSD and facial palsy increased rating claims.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

A.  PTSD

As exemplified by the June 2006 testimony, the appellant 
contends that his PTSD disability is of greater severity than 
is contemplated by the currently assigned rating.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Review of the appellant's service medical treatment records 
reveals that he was admitted to a hospital for sudden intense 
suicidal ideation with thoughts of hanging himself in April 
2004.  In August 2004, he was brought to an emergency room 
secondary to a suicide attempt.  He reported having 
hallucinations about being the devil.  

The appellant underwent a VA examination in November 2004; 
the examiner reviewed the claims file.  The appellant's 
symptoms included sadness, depression, anxiety, intrusive 
thoughts, nightmares, insomnia, loss of interest in daily 
living activities, inability to concentrate, avoidant 
behavior, restlessness, tension and recurrent thoughts of 
death.  The examiner rendered Axis I diagnoses of PTSD and 
major depressive disorder.  The examiner assigned a current 
GAF score of 50.  The examiner stated that the appellant's 
signs and symptoms were seriously interfering with the 
appellant's social and occupational functioning.  The 
examiner said that the appellant had difficulty in 
interpersonal relationships, that the appellant was unable to 
work and that the appellant's condition had a poor prognosis.

The evidence of record includes a November 2005 report from a 
Vet Center social worker.  The appellant's symptoms were 
noted to include anger, memory and concentration problems, 
auditory hallucinations and suicidal ideation.

Review of the appellant's VA medical treatment records 
reveals that he was in receipt of outpatient mental health 
services on a routine basis.  In March 2006, he was noted to 
experience panic attacks.  In April 2006, he had to be 
admitted to a VA hospital.  His GAF on admission was 30.  His 
Axis I diagnoses were listed as PTSD and major depressive 
disorder, with psychotic features.

In May 2006, the appellant underwent an evaluation for the 
Temporary Disability Retirement List (TDRL).  It was noted 
that the appellant continued to experience significant PTSD 
and depressive symptoms.  These symptoms included auditory 
and visual hallucinations.

The evidence of record indicates that the appellant's PTSD 
signs and symptoms have remained quite constant since his 
separation from service in October 2004.  For example, the 
November 2004 VA examination yielded a GAF score of 50; VA 
mental health examination and treatment records dated between 
August 2004 and April 2006 indicate that the appellant's 
global assessment of functioning (GAF) scores have mostly 
been around 50.  In-service, TDRL, VA and Vet Center records 
all document the existence of hallucinations and suicidal 
ideation.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the grant of service connection, the appellant's GAF 
scores have basically been at 50.  

The appellant has exhibited deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, as well as impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  He has also 
exhibited suicidal ideation, difficulty with concentration 
and memory impairment.  He has testified to having panic 
attacks.  Auditory and visual hallucinations have been 
documented in the medical evidence of record.

The evidence reported above reflects that, since at least 
October 2004, the appellant has exhibited some PTSD symptoms 
that are enumerated among the criteria of both the 70 percent 
and 100 percent ratings.  It is somewhat unclear, however, 
whether the veteran's symptoms are attributable to PTSD, or 
to various other causes.  It is noted that the veteran may 
have a separate depressive disorder.  

While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that the criteria for a 100 
percent rating for PTSD have been met since the date service 
connection was granted.  In addition, based upon the guidance 
of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
the Board has considered whether a staged rating is 
appropriate for the PTSD disability at issue in this case.  
The Board has not found any significant variation in the 
appellant's PTSD symptomatology or clinical findings that 
would warrant the assignment of any staged ratings in this 
case.  Therefore, entitlement to an initial 100 percent 
disability rating for PTSD is granted.

B.  Facial Palsy

Review of the appellant's service medical treatment records 
reveals that he was found to have peripheral seventh cranial 
nerve facial palsy in November 2003.  At that time, the 
appellant was said to be partially recovered.  In April 2004, 
the appellant had a minimal movement rating for the muscles 
of facial expression.  The severity of the condition was 
listed as minimal.

The appellant underwent a VA neurological examination in 
December 2004; the examiner reviewed the appellant's records.  
On physical examination, the appellant had normal appearance 
and speech.  He had no aphasia, dysarthria, agnosia or 
apraxia.  Right facial nerve palsy was observed.  There was a 
two millimeter asymmetry between the right and left palpebral 
fissures.  There was weakness of the orbicularis oculi on the 
right.  There was a flattening of the right nasolabial fold.  
There were synkinetic movements and facial twitches on the 
right side of the appellant's face.  The appellant also had a 
delayed blinking reflex on the right side.

The appellant has been assigned a 10 percent initial 
evaluation under Diagnostic Code 8207, pertaining to 
paralysis of the seventh (facial) cranial nerve.  A 10 
percent evaluation is warranted for moderate incomplete 
paralysis.  A 20 percent evaluation requires severe 
incomplete paralysis.  A 30 percent evaluation requires 
complete paralysis.  It is noted that the rating is dependent 
upon the relative loss of innervation of the facial muscles.  
38 C.F.R. § 4.124(a), Diagnostic Code 8207.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Based upon the medical evidence of record, the appellant's 
right facial palsy does not satisfy the criteria for a rating 
in excess of 10 percent.  The April 2004 Army treatment 
record indicated that the severity of the condition was 
minimal.  The December 2004 VA neurology examination noted 
that the appellant had some slight changes to right 
nasolabial fold and the palpebral fissure, as well as a 
delayed blinking reflex on the right side compared to the 
left and some right-sided facial movements.  These symptoms 
are consistent with a moderate facial palsy.  While the 
medical evidence confirms that the appellant does have some 
impairment of his right seventh facial nerve, the record is 
devoid of any clinical findings reflective of complete 
paralysis or severe incomplete paralysis.  Accordingly, the 
Board finds that a 10 percent rating is the appropriate 
evaluation in this case and that the degree of impairment 
resulting from the service-connected facial palsy in this 
case does not more nearly approximate the next higher (20%) 
rating.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8207.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any further variation in the appellant's symptomatology 
or clinical findings that would warrant the assignment of any 
additional staged rating in this case.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's increased rating claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's facial palsy 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings available for the appellant's facial 
palsy, but the required manifestations have not been shown in 
this case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any 
hospitalization for his service-connected facial palsy at 
issue, and he has not demonstrated marked interference with 
employment due to said disability.  

There is no objective evidence of any symptoms due to the 
service-connected facial palsy at issue that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

C.  Total Rating

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100 percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100 percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  

Although the RO granted TDIU in a rating decision issued in 
December 2006, as the Board has granted an initial 100 
percent schedular rating for the PTSD disability, the veteran 
is not eligible for TDIU.  Hence, the claim for a grant of 
TDIU must be dismissed as moot.  See Green v. West, 11 Vet. 
App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999); see also Morris v. Principi, 239 F.3d 1292, 1296 
(Fed. Cir. 2001).


ORDER

Entitlement to an initial 100 percent disability rating for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for the seventh cranial nerve right facial palsy is denied.

The claim of entitlement to an award of TDIU is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


